DETAILED CORRESPONDENCE
This Office action is in response to the application filed 06/29/2022, with claims 1-20 pending.	

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 06/29/2022 have been fully considered but they are not persuasive.  
In general on pages 10-13 of the arguments it appears to be directed to the interview of  instead of the previous rejections in the Office action. In response, the Examiner would like to direct the attention back to the rejections of the previous Office action.  
On page 11 of the remarks Applicant alleges that “Turning to the Graham "differences" between the cited art and the claims, the Applicants agree with the Examiner that Rowley fails to teach "a route request which includes an activity to be performed during the route traversal, a purpose of the activity and a user identity associated with the user device". Furthermore, because of this lack of teaching, it also follows that Rowley also fails to teach "identifying, by the computer system, a set of route candidates with route attributes matching the activity, the purpose of the activity, and at least one of the user preferences". At cited paragraph 79, Rowley teaches generating the route using real-time traffic information, mapping information and navigation point data rather than the recited limitations.” The Examiner disagrees.
In response, it appears that Applicant is attempting to argue an obvious rejection; therefore, Applicant is reminded that “In order for a reference to be proper for use in an obviousness rejection under 35 U.S.C. 103, the reference must be analogous art to the claimed invention. In re Bigio, 381 F.3d 1320, 1325, 72 USPQ2d 1209, 1212 (Fed. Cir. 2004).” In other words, “a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention).” (emphasis add) See MPEP 2141.04(a)(I). Furthermore, “[T]he test for obviousness is what the combined teachings of the references would have suggested to [a PHOSITA]. In re Mouttet, 686 F.3d 1322, 1333, 103 USPQ2d 1219, 1226 (Fed. Cir. 2012)” see MPEP 2145(IV). Hence, what Applicant has alleged as conceding in the previous Office action is actually a proper obviousness rejection under 35 U.S.C. 103.
In addition, Rowley teaches the route request and planning routes for commuters and other travelers typically traveling by automobile, truck, or mass transit see at least para. 21 along with 28. Rowley also teaches travel routes characteristic/attributes, an activity, purpose and user’s preferences from a profile see para. 58.
Furthermore, the amendments to claims 1, 8 and 15 has necessitated new ground of rejections. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley et al. US 2017/0138754 hereinafter Rowley in view of Benedetti, US 2011/0270517.

As per claim 1. A method for route generation based on a stated purpose of an activity, implemented by a computer system, comprising: 
receiving, by the computer system, a route request from a user device (Rowley (R): “…receives request…”— see at least para. 47 along with 51-52, FIG. 3, 5); 
in response to receiving the route request, obtaining, by the computer system, a set of user preferences associated with the user identifier from a user profiles database (R: para. 21, 58, 71);
identifying, by the computer system, a set of route candidates with route attributes matching the from the route request activity, the purpose of the activity from the route request, and at least one of the user preferences from the user profiles database (R: para. 79—“ The server may receive the request (step 170) and use it to compute a suggested route or routes. In doing so, the server may access one or more of real-time traffic information, mapping information, and navigation point data (step 172). The server may also access profile information and other information specific to the user.”, para. 32-33, FIG. 1. Also, see para. 29 here Rowley further teaches that “Each travel route may have a number of identifying characteristics. By way of example, route 12 has a start point 12a, an end point 12b, and a stop point 12c” In para. 34-35 teaches the attributes of a travel route is identified by “trip to a swimming lessons” which describes both an activity and a purposes); and 
outputting, by the computer system to the user device, one or more recommended route candidates from the set of route candidates based on the matching (R: para. 47, 87, 90-91).
Rowley teaches the route request and planning routes for commuters and other travelers typically traveling by automobile, truck, or mass transit see at least para. 21 along with 28. Rowley also teaches travel routes characteristic/attributes, an activity, purpose and user’s preferences from a profile see para. 58.  However, Rowley is silent on to be performed during a route traversal. Yet, Benedetti teaches the route request comprising an activity to be performed during a route traversal, a purpose of the activity, and a user identifier associated with a user of the user device (Benedetti (B): see at least para. 57 along with 23-24 which teaches activity performed by the user during the navigation based on the route). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Benedetti in with the invention Rowley because such combination to provide the user with an up-to-date suggested route for the user's expected trip or trips each time the user begins a trip.” (para. 21, Benedetti).

As per claim 2. The method of claim 1, wherein the identifying of the one or more route candidates and the outputting of the one or more recommended route candidates comprise: 
identifying the set of route candidates, by the computer system, using data from one or more data sources (B: see para. 31); 
comparing, by the computer system, the purpose of the activity and the user preferences with the route attributes of the set of route candidates (B: see at least para. 51, 71-72 and 101); 
ranking, by the computer system, the set of route candidates based on results of the comparing (B: para. 56-57) and 
outputting, by the computer system, the one or more recommended route candidates based on the ranking (B: para. 21 along with 94).

As per claim 3. The method of claim 2, wherein the comparing of the purpose of the activity and the user preferences with the route attributes and the ranking of the set of route candidates comprise: 
categorizing, by the computer system, the route attributes (B: para. 28 along with 51); 
defining, by the computer system, correlations between route attribute categories and the set of user preferences (B: para. 31 along with FIG. 2.); 
for each route candidate in the set of route candidates, comparing, by the computer system, the set of user preferences with the route attributes in the route attribute categories correlated with the set of user preferences (B: para. 57); 
scoring, by the computer system, the set of route candidates based on the comparing (B: para. 59, 61-63, here a weight value is equivalent to the claimed scoring); and 
ranking, by the computer system, the set of route candidates based on the scoring (B: para. 84).

As per claim 4. The method of claim 1, wherein the identifying of the one or more route candidates and the outputting of the one or more recommended route candidates comprise: 
inputting, by the computer system, a plurality of parameters into a machine learning algorithm, (R: see at least para. 26 along with 8, 40, 47, 76, 91);
identifying, by the machine learning algorithm executed by the computer system, the set of route candidates using at least the data from one or more data sources (R: para. 26-28, 40); and
calculating, by the machine learning algorithm executed by the computer system, a set of optimal recommended route candidates, wherein the machine learning algorithm is configured with correlations and relationships between the plurality of parameters and the route attributes (R: see para. 66 along with 36, 42, 62, 78-79, FIG. 2).
Rowley teaches the machine learning algorithm; however, Rowley is silent on the plurality of parameters comprising the activity, the purpose of the activity, the set of user preferences, and data from one or more data sources. Yet, Benedetti teaches the plurality of parameters comprising the activity, the purpose of the activity, the set of user preferences, and data from one or more data sources (B: see at least para. 57 along with 23-24, 63).

As per claim 5. The method of claim 4, wherein after completion of the traversal of a selected route by the user device, the selected route being selected from the one or more recommended route candidates, the method further comprises: 
obtaining, by the computer system, feedback from the user concerning how well the selected route met the purpose of the activity (R: see at least para. 81 along with 90.); 
inputting, by the computer system, the feedback into the machine learning algorithm (R: see at least para. 90 Also, the cited references of claim 4 are incorporated herein.); 
processing the feedback, by the machine learning algorithm executed by the computer system (R: see at least para. 92); and 
modifying, by the machine learning algorithm executed by the computer system, one or more of the sets of user preferences according to the processing of the feedback (R: see at least para. 27-28).

As per claim 6. The method of claim 1, further comprising: 
tracking, by the computer system, the traversal of a selected route by the user by tracking movements of the user device, the selected route being selected from the one or more recommended route candidates (B: para. 29 along with 44, 53.); 
detecting, by the computer system, a deviation from the selected route by the user device (Benedetti describes this element as such in at least para. 58—“ When the user takes an unscheduled stop ( e.g., at a POI), the corresponding and ranking module 305 matches the stop location to a local and/or external map database, in order to determine the nature of the stop and to determine one or more potential activities associated with the stop” which reads on this element); 
obtaining, by the computer system, information from the user concerning reasons for the deviation (B: para. 57 taken together with 58 reads on this element—“The POIs can be specified by the users before and/or during the navigation….When the user takes an unscheduled stop (e.g., at a POI), the corresponding and ranking module 305 matches the stop location to a local and/or external map database, in order to determine the nature of the stop and to determine one or more potential activities associated with the stop”); and 
storing, by the computer system, the information in a route history database (B: para. 29 along with 46-48, 57).

As per claim 7. The method of claim 5, further comprising: 
 inputting, by the computer system, the information into a machine learning algorithm, wherein the machine learning algorithm is configured with correlations and relationships between a plurality of parameters, the plurality of parameters comprising the activity, the purpose of the activity, the set of user preferences, data from one or more data sources, and the route attributes (R: para. 36 along with 40-41, 62 FIG. 2. Also, the cited references of claim 5 are incorporated herein.); 
processing, by the machine learning algorithm executed by the computer system, the inputted information  (R: para. 92); and 
modifying, by the machine learning algorithm executed by the computer system, one or more of the set of user preferences based on the processing of the inputted information (R: see at least para. 27-28).

As per claim 8. A computer program product for route generation based on a stated purpose of an activity, the computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer system to cause the computer system to: 
receive a route request from a user device, the route request comprising an activity to be performed during a route traversal, a purpose of the activity, and a user identifier associated with a user of the user device (Rowley (R): “…receives request…”— see at least para. 47 along with 51-52, FIG. 3, 5; the route request comprising an activity to be performed during a route traversal, a purpose of the activity—see at least para. 31-36, 61-62; “user’s identifying information”—see at least para. 58 ); 
in response to receiving the route request, obtain a set of user preferences associated with the user identifier from a user profiles database (R: para. 21, 58, 71); 
identify a set of route candidates with route attributes matching the activity from the route request activity, the purpose of the activity from the route request, and at least one of the user preferences from the user profiles database (R: para. 79—“ The server may receive the request (step 170) and use it to compute a suggested route or routes. In doing so, the server may access one or more of real-time traffic information, mapping information, and navigation point data (step 172). The server may also access profile information and other information specific to the user.”, para. 32-33. Also, see para. 29 here Rowley further teaches that “Each travel route may have a number of identifying characteristics. By way of example, route 12 has a start point 12a, an end point 12b, and a stop point 12c” In para. 34-35 teaches the attributes of a travel route is identified by “trip to a swimming lessons” which describes both an activity and a purposes); and 
output, to the user device, one or more recommended route candidates from the set of route candidates based on the matching (R: para. 47, 87, 90-91 taken together reads on this element).
Rowley teaches the route request and planning routes for commuters and other travelers typically traveling by automobile, truck, or mass transit see at least para. 21 along with 28. Rowley also teaches travel routes characteristic/attributes, an activity, purpose and user’s preferences from a profile see para. 58.  However, Rowley is silent on to be performed during a route traversal. Yet, Benedetti teaches the route request comprising an activity to be performed during a route traversal, a purpose of the activity, and a user identifier associated with a user of the user device (Benedetti (B): see at least para. 57 along with 23-24 which teaches activity performed by the user during the navigation based on the route). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Benedetti in with the invention Rowley because such combination to provide the user with an up-to-date suggested route for the user's expected trip or trips each time the user begins a trip.” (para. 21, Benedetti).

As per claim 9. The computer program product of claim 8, wherein the identifying of the one or more route candidates and the outputting of the one or more recommended route candidates comprise: 
identify the set of route candidates using data from one or more data sources (B: see para. 31, 99-103);
compare the purpose of the activity and the user preferences with the route attributes of the set of route candidates (B: see at least para. 51, 71-72 and 101); 
rank the set of route candidates based on results of the comparing (B: para. 56-57); and 
output the one or more recommended route candidates based on the ranking (B: para. 21 along with 94).

As per claim 10. The computer program product of claim 9, wherein the comparing of the purpose of the activity and the user preferences with the route attributes and the ranking of the set of route candidates comprise: 
categorize the route attributes categorizing, by the computer system, the route attributes (B: para. 28 along with 5, 99-103); 
define correlations between route attribute categories and the set of user preferences (B: para. 31 along with FIG. 2.); 
for each route candidate in the set of route candidates, compare the set of user preferences with the route attributes in the route attribute categories correlated with the set of user preferences (B: para. 57); 
score the set of route candidates based on the comparing (B: para. 59, 61-63, here a weight value is equivalent to the claimed scoring); and 
rank the set of route candidates based on the scoring (B: para. 84).

As per claim 11. The computer program product of claim 8, wherein the identifying of the one or more route candidates and the outputting of the one or more recommended route candidates comprise: 
input a plurality of parameters into a machine learning algorithm, (R: see at least para. 26-27 along with 8, 40, 47, 76, 91-92); 
identify, by the machine learning algorithm, the set of route candidates using at least the data from one or more data sources (R: para. 26-28, 40); and 
calculate, by the machine learning algorithm, a set of optimal recommended route candidates, wherein the machine learning algorithm is configured with correlations and relationships between the plurality of parameters and the route attributes(R: see para. 66 along with 36, 42, 62, 78-79, FIG. 2).
Rowley teaches the machine learning algorithm; however, Rowley is silent on the plurality of parameters comprising the activity, the purpose of the activity, the set of user preferences, and data from one or more data sources. Yet, Benedetti teaches the plurality of parameters comprising the activity, the purpose of the activity, the set of user preferences, and data from one or more data sources (B: see at least para. 57 along with 23-24, 63).

As per claim 12. The computer program product of claim 11, wherein after completion of the traversal of a selected route by the user device, the selected route being selected from the one or more recommended route candidates, the computer system is further caused to: 
obtain feedback from the user concerning how well the selected route met the purpose of the activity algorithm (R: see at least para. 81 along with 90-91); 
input the feedback into the machine learning (R: see at least para. 90, Also, the cited references of claim 4 are incorporated herein.); 
process the feedback, by the machine learning algorithm (R: see at least para. 92-91); and 
modify, by the machine learning algorithm, one or more of the set of user preferences according to the processing of the feedback (R: see at least para. 27-28).

As per claim 13. The computer program product of claim 8, wherein the computer system is further caused to: 
track the traversal of a selected route by the user by tracking movements of the user device, the selected route being selected from the one or more recommended route candidates (B: para. 29 along with 44, 53, 99-103); 
detect a deviation from the selected route by the user device(Benedetti describes this element as such in at least para. 58—“ When the user takes an unscheduled stop ( e.g., at a POI), the corresponding and ranking module 305 matches the stop location to a local and/or external map database, in order to determine the nature of the stop and to determine one or more potential activities associated with the stop” which reads on this element); 
obtain information from the user concerning reasons for the deviation (B: para. 57 taken together with 58 reads on this element—“The POIs can be specified by the users before and/or during the navigation….When the user takes an unscheduled stop (e.g., at a POI), the corresponding and ranking module 305 matches the stop location to a local and/or external map database, in order to determine the nature of the stop and to determine one or more potential activities associated with the stop”); and 
store the information in a route history database (B: para. 29 along with 46-48, 57).

As per claim 14. The computer program product of claim 13, wherein the computer system is further caused to: 
input the information into a machine learning algorithm, wherein the machine learning algorithm is configured with correlations and relationships between a plurality of parameters, the plurality of parameters comprising the activity, the purpose of the activity, the set of user preferences, data from one or more data sources, and the route attributes (R: para. 36 along with 40-41, 62, 90-91, FIG. 2); 
process, by the machine learning algorithm, the inputted information (R: para. 92); and 
modify, by the machine learning algorithm, one or more of the set of user preferences based on the processing of the inputted information (R: see at least para. 27-28).

As per claim 15. A system comprising: 
a processor (R: see FIG. 6 and para. 82); and 
a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a computer system to cause the processor to (R: see at least para. 89 along with 92 teaches this element): 
receive a route request from a user device, the route request comprising an activity to be performed during a route traversal, a purpose of the activity, and a user identifier associated with a user of the user device (Rowley (R): “…receives request…”— see at least para. 47 along with 51-52, FIG. 3, 5; the route request comprising an activity to be performed during a route traversal, a purpose of the activity—see at least para. 31-36, 61-62; “user’s identifying information”—see at least para. 58 ); 
in response to receiving the route request, obtain a set of user preferences associated with the user identifier from a user profiles database (R: para. 21, 58, 71);
identify a set of route candidates with route attributes matching the activity from the route request activity, the purpose of the activity from the route request, and at least one of the user preferences from the user profiles database (R: para. 79—“The server may receive the request (step 170) and use it to compute a suggested route or routes. In doing so, the server may access one or more of real-time traffic information, mapping information, and navigation point data (step 172). The server may also access profile information and other information specific to the user.”, para. 32-33. Also, see para. 29 here Rowley further teaches that “Each travel route may have a number of identifying characteristics. By way of example, route 12 has a start point 12a, an end point 12b, and a stop point 12c” In para. 34-35 teaches the attributes of a travel route is identified by “trip to a swimming lessons” which describes both an activity and a purposes); and 
output, to the user device, one or more recommended route candidates from the set of route candidates based on the matching (R: para. 47, 87, 90-91 taken together reads on this element).
Rowley teaches the route request and planning routes for commuters and other travelers typically traveling by automobile, truck, or mass transit see at least para. 21 along with 28. Rowley also teaches travel routes characteristic/attributes, an activity, purpose and user’s preferences from a profile see para. 58.  However, Rowley is silent on to be performed during a route traversal. Yet, Benedetti teaches the route request comprising an activity to be performed during a route traversal, a purpose of the activity, and a user identifier associated with a user of the user device (Benedetti (B): see at least para. 57 along with 23-24 which teaches activity performed by the user during the navigation based on the route). 
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the claimed invention to combine the teaching of Benedetti in with the invention Rowley because such combination to provide the user with an up-to-date suggested route for the user's expected trip or trips each time the user begins a trip.” (para. 21, Benedetti).

As per claim 16. The system of claim 15, wherein the identifying of the one or more route candidates and the outputting of the one or more recommended route candidates comprise: 
identify the set of route candidates using data from one or more data sources (B: see para. 31, 99-103);
compare the purpose of the activity and the user preferences with the route attributes of the set of route candidates (B: see at least para. 51, 71-72 and 101); 
rank the set of route candidates based on results of the comparing (B: para. 56-57); and 
output the one or more recommended route candidates based on the ranking (B: para. 21 along with 94).

As per claim 17. The system of claim 15, wherein the identifying of the one or more route candidates and the outputting of the one or more recommended route candidates comprise: 
input a plurality of parameters into a machine learning algorithm, the plurality of parameters comprising the activity, the purpose of the activity, the set of user preferences, and data from one or more data sources (R: see at least para. 26-27 along with 8, 40, 47, 76, 91-92 ); 
identify, by the machine learning algorithm, the set of route candidates using at least the data from one or more data sources; and 
calculate, by the machine learning algorithm, a set of optimal recommended route candidates, wherein the machine learning algorithm is configured with correlations and relationships between the plurality of parameters and the route attributes.

As per claim 18. The system of claim 17, wherein after completion of the traversal of a selected route by the user device, the selected route being selected from the one or more recommended route candidates, the processor is further caused to: 
obtain feedback from the user concerning how well the selected route met the purpose of the activity (R: see at least para. 81 along with 90-91); 
input the feedback into the machine learning algorithm; process the feedback, by the machine learning algorithm (R: see at least para. 90, Also, the cited references of claim 4 are incorporated herein.); and 
modify, by the machine learning algorithm, one or more of the set of user preferences according to the processing of the feedback (R: see at least para. 90, Also, the cited references of claim 4 are incorporated herein.).

As per claim 19. The system of claim 15, wherein the processor is further caused to:
track the traversal of a selected route by the user by tracking movements of the user device, the selected route being selected from the one or more recommended route candidates (B: para. 29 along with 44, 53); 
detect a deviation from the selected route by the user device (Benedetti describes this element as such in at least para. 58—“ When the user takes an unscheduled stop ( e.g., at a POI), the corresponding and ranking module 305 matches the stop location to a local and/or external map database, in order to determine the nature of the stop and to determine one or more potential activities associated with the stop” which reads on this element); 
obtain information from the user concerning reasons for the deviation (B: para. 57 taken together with 58 reads on this element—“The POIs can be specified by the users before and/or during the navigation….When the user takes an unscheduled stop (e.g., at a POI), the corresponding and ranking module 305 matches the stop location to a local and/or external map database, in order to determine the nature of the stop and to determine one or more potential activities associated with the stop”); and 
store the information in a route history database (B: para. 29 along with 46-48, 57).

As per claim 20. The system of claim 19, wherein the processor is further caused to:
input the information into a machine learning algorithm, wherein the machine learning algorithm is configured with correlations and relationships between a plurality of parameters, the plurality of parameters comprising the activity, the purpose of the activity, the set of user preferences, data from one or more data sources, and the route attributes (R: para. 36 along with 40-41, 62, 90-91, FIG. 2); 
process, by the machine learning algorithm, the inputted information (R: para. 92); and 
modify, by the machine learning algorithm, one or more of the set of user preferences based on the processing of the inputted information (R: see at least para. 27-28).
Reason to Combine
Thus, the combination of Rowley in view of Benedetti is achieved by programming. Furthermore, all the claimed elements would continue to operate in the same manner. Therefore, the results would be predictable to one of ordinary skills in the art to data processing for vehicles, navigation and relative location. Based on the above findings, it would have been obvious to try, by one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Rowley in view of Benedetti because such combination will offer a technique for “to provide the user with an up-to-date suggested route for the user's expected trip or trips each time the user begins a trip.” (para. 21, Benedetti).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA D THOMAS whose telephone number is (571)272-8549. The examiner can normally be reached Monday - Friday 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.D.T/Examiner, Art Unit 3661    

/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661